GULOTTA, Judge.
The defendant-husband, appealing, claims a $3,000.00 per month alimony pendente lite award for the plaintiff-wife and three minor children, ages six, four and two-and-a-half, is excessive. We affirm.
The record discloses the husband’s earnings after taxes were stipulated at $90,-000.00 annually based on a before-tax income of $179,222.00; the wife’s monthly expenses for the support of herself and the minor children to permit her to continue in a life style commensurate with the husband’s income total $6,130.00; the hus*335band’s monthly expenses total $1,200.00; and the community has an outstanding indebtedness of $42,000.00, but there is no outstanding mortgage on the newly constructed, impressive and large family home. Under the circumstances, we find no abuse of the trial court’s discretion in the amount awarded. See Barnett v. Barnett, 405 So.2d 630 (La.App. 3d Cir. 1981); Guinn v. Guinn, 405 So.2d 620 (La.App. 3d Cir. 1981); Vidrine v. Vidrine, 402 So.2d 793 (La.App. 3d Cir. 1981); Shepard v. Shepard, 334 So.2d 745 (La.App. 3d Cir. 1976); Bernard v. Bernard, 300 So.2d 499 (La.App. 3d Cir. 1974); Nelson v. Nelson, 311 So.2d 268 (La.App. 1st Cir. 1974); Thomas v. Thomas, 281 So.2d 471 (La.App. 4th Cir. 1973); Mouton v. Mouton, 372 So.2d 771 (La.App. 4th Cir. 1979).
Accordingly, we affirm the judgment of the trial court.
AFFIRMED.